
	
		III
		110th CONGRESS
		1st Session
		S. RES. 155
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2007
			Mr. Dodd (for himself,
			 Mr. Leahy, Mr.
			 Biden, Mr. Durbin, and
			 Mr. Bingaman) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			May 1, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate on
		  efforts to control violence and strengthen the rule of law in
		  Guatemala.
	
	
		Whereas warring parties in Guatemala ended a 36-year
			 internal armed conflict with a peace agreement in 1996, but the country has
			 since faced alarming levels of violence, organized crime, and
			 corruption;
		Whereas the alleged involvement of senior officials of the
			 National Civilian Police in the murder of three Salvadoran parliamentarians and
			 their driver, and the subsequent killing of four of the police officers while
			 in custody underscored the need to purge and strengthen law enforcement and
			 judicial institutions in Guatemala;
		Whereas high-level officials of the Government of
			 Guatemala have acknowledged the infiltration of organized criminal networks
			 into the state apparatus and the difficulty of combating these networks when
			 they are deeply entrenched in public institutions;
		Whereas, in its 2006 Country Report on Human Rights
			 Practices in Guatemala, the Department of State noted that police corruption
			 was a serious problem in Guatemala and that there were credible allegations of
			 involvement by individual police officers in criminal activity, including
			 rapes, killings, and kidnappings;
		Whereas, in its most recent report on Guatemala, the
			 United Nations High Commissioner for Human Rights notes that impunity continues
			 to undermine the credibility of the justice system in Guatemala and that the
			 justice system is still too weak to confront organized crime and its powerful
			 structures; and
		Whereas, the Government of Guatemala and the United
			 Nations signed an agreement on December 12, 2006, to establish the
			 International Commission against Impunity in Guatemala (Comisión Internacional
			 Contra la Impunidad en Guatemala—CICIG), to assist local authorities in
			 investigating and dismantling the illegal security groups and clandestine
			 organizations that continue to operate in Guatemala: Now, therefore, be
			 it
		
	
		That—
			(1)it is the sense
			 of the Senate that the International Commission against Impunity in Guatemala
			 is an innovative mechanism to support local efforts to confront the entrenched
			 and dangerous problem posed by illegal armed groups and clandestine security
			 organizations in Guatemala and their infiltration into state
			 institutions;
			(2)the Senate
			 commends the Government of Guatemala, local civil society organizations, and
			 the United Nations for such a creative effort;
			(3)the Senate
			 encourages the Guatemalan Congress to enact necessary legislation required to
			 implement the International Commission against Impunity in Guatemala and other
			 pending legislation needed to fulfill the 1996 peace agreement;
			(4)the Senate calls
			 on the Government of Guatemala and all sectors of society in Guatemala to
			 unreservedly support the investigation and prosecution of illegal armed groups
			 and clandestine security organizations; and
			(5)the Senate
			 reiterates its commitment to support the Government of Guatemala in its efforts
			 to strengthen the rule of law in that country, including the dismantling of the
			 clandestine groups, the purging of the police and judicial institutions, and
			 the implementation of key justice and police reforms.
			
